Judgment modified to the extent of remitting the case to the Supreme Court, Bronx County, and directing a de novo hearing on the issue of voluntariness of the confession introduced as a part of the People’s case at the trial and, as so modified, affirmed. Where, as in the present case, the record clearly indicates that the Judge conducting the Huntley hearing specifically refused or failed to consider relevant evidence adduced on the issue of voluntariness, it cannot be said that a defendant has been afforded an opportunity to have a fair and reliable determination on that issue (Jackson v. Denno, 378 U. S. 368, 377). Under such circumstances, a new Huntley hearing is mandated.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.